  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAIME CHAVEZ,                       )
                                    )
       Plaintiff,                   )
                                    )         CIVIL ACTION NO.
       v.                           )           2:19cv454-MHT
                                    )                (WO)
OFFICER ANTHONY PARKER,             )
                                    )
       Defendant.                   )

                                OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,     filed      this   lawsuit     complaining     that     the

defendant correctional officer severely beat plaintiff

and then falsely accused plaintiff of attacking him,

leading      to    plaintiff’s      receipt    of   a     disciplinary

infraction        and   placement    in    close    custody.        This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case    be   dismissed     without      prejudice   for    failure    to

comply with a court order and to prosecute this action.

There are no objections to the recommendation.                     After

an independent and de novo review of the record, the
court   concludes    that     the    magistrate    judge’s

recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 18th day of February, 2020.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
